Exhibit 10.1
AMENDED AND RESTATED
CHANGE OF CONTROL AGREEMENT
          This is an AMENDED AND RESTATED CHANGE OF CONTROL AGREEMENT
(“Agreement”) dated December 31, 2008, between Airgas, Inc., a Delaware
corporation (the “Company”), and Michael L. Molinini (the “Executive”).
BACKGROUND
          WHEREAS, the Executive is the current Executive Vice President and
Chief Operating Officer of the Company and currently is a party to a Change of
Control Agreement with the Company, dated January 26, 2000 (the “Prior
Agreement”); and
          WHEREAS, the Company and Executive desire to minimize the risk of
adverse tax consequences with respect to payment made under the Prior Agreement.
          NOW, THEREFORE, intending to be legally bound, and in consideration of
the mutual promises and representations set forth in this Agreement, the Company
and Executive agree that the Prior Agreement is hereby amended and restated as
follows:
ARTICLE I — TERM OF AGREEMENT
     1.1 Term. The term of this Agreement shall commence as of the date hereof,
and shall terminate upon the earlier of (i) Executive’s “Separation from
Service” (as hereinafter defined) with the Company for any reason, or (ii) the
later of (A) the date which is three years following the date on which a Change
of Control occurred; or (B) the date as of which funding is required following a
“Standstill Agreement” (as hereinafter defined) provided, however, that the
Agreement shall remain in effect until Executive (or Executive’s beneficiary if
Executive is not alive) has received any and all amounts to which Executive is
entitled under this Agreement.

 



--------------------------------------------------------------------------------



 



ARTICLE II – SEPARATION FROM SERVICE
     2.1 Change of Control Required. No amounts or benefits shall be paid or
become payable to Executive under this Agreement unless Executive has a
Separation from Service within three years following a Change of Control.
     2.2 Certain Definitions. For purposes of this Agreement:
          2.2.1 A “Change of Control” shall mean any one or more of the
following:
     2.2.1.1 As a result of a tender offer, stock purchase, other stock
acquisition, merger, consolidation, recapitalization, reverse split, sale or
transfer of any asset or other transaction any person or group (as such terms
are used in and under Section 13(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) other than the Company, any affiliate, or any employee benefit
plan of the Company or an affiliate, shall become the beneficial owner (as
defined in Rule 13-d under the Exchange Act) directly or indirectly of
securities of the Company representing 20% or more of the combined voting power
of the Company’s then outstanding securities; providing, however, that this
provision shall not apply to Peter McCausland (“McCausland”), unless and until
McCausland, together with all affiliates and associates, becomes the beneficial
owner of 30% or more of the combined voting power of the Company’s then
outstanding securities;
     2.2.1.2 The consummation of any merger of the Company or any sale or other
disposition of all or substantially all of its assets, if the Company’s
stockholders immediately before such transaction own, immediately after
consummation of such transaction, equity securities (other than options and
other rights to acquire equity securities) possessing less than 50% of the
voting power of the surviving or acquiring corporation; or
     2.2.1.3 A change in the majority of the individuals who constitute the
Board occurs during any period of two years for any reason without the approval
of at least a majority of directors in office at the beginning of such period.
          2.2.2 A “Separation from Service” and “Separate from Service” shall
mean Executive’s termination of employment with the Company and with each member
of the controlled group (within the meaning of section 414 of the Internal
Revenue Code of 1986 (the “Code”)) of which the Company is a member. Whether a

- 2 -



--------------------------------------------------------------------------------



 



Separation from Service has occurred shall be determined by the Board or its
delegate on a basis consistent with rules under Code section 409A ) after
consideration of all the facts and circumstances.
     2.3 Separation from Service Entitling Executive to Benefits. A Separation
from Service within three years following a Change of Control for any reason set
forth in this Section 2.3 shall entitle Executive to the amounts and benefits
set forth in Section 3.1.
          2.3.1 Voluntary Separation from Service for Good Reason. Executive may
notify the Company of Executive’s intention to Separate from Service with the
Company for “Good Reason” (as hereinafter defined), within three years following
a Change of Control. However, Executive must provide notice of the existence of
the Good Reason condition within 90 days of its initial existence and the
Company shall have 30 days to cure the defects stated in such notice that would
give rise to Good Reason. If the Company has not cured all such defects at the
end of that 30-day period, Executive shall Separate from Service effective, for
purposes of this Agreement, as of the date that Executive provided notice to the
Company pursuant to the first sentence of this Section 2.3.1, and Executive
shall be entitled to the amounts and benefits set forth in Section 3.1. For
purposes of this Agreement, “Good Reason” shall mean any of the following:
     2.3.1.1 Material diminution in Executive’s base compensation;
     2.3.1.2 Material diminution in Executive’s authorities, duties or
responsibilities;
     2.3.1.3 Material diminution in the authority, duties or responsibilities of
the supervisor to whom Executive is required to report, including a requirement
that Executive report to a Company officer or employee instead of reporting to
the Board;
     2.3.1.4 Material diminution in the budget over which Executive retains
authority;
     2.3.1.5 Material change in the geographic location at which Executive must
provide services; or
     2.3.1.6 Any action or inaction that constitutes a material breach of any
employment agreement between Executive and the Company.
          2.3.2 Involuntary Separation from Service Other Than for Cause. If the
Company terminates Executive’s employment other than for Cause

- 3 -



--------------------------------------------------------------------------------



 



within three years following a Change of Control such that Executive incurs a
Separation from Service, Executive shall be entitled to the amounts and benefits
set forth in Section 3.1.
     2.4 Cause Defined. Executive’s termination of employment with the Company
shall be for “Cause” if one or more of the following events occur:
          2.4.1 Executive’s willful misconduct or gross negligence in the
performance of Executive’s duties;
          2.4.2 Executive’s commission of any act of fraud or embezzlement
against the Company or Executive’s commission of a felony or any other offense
involving moral turpitude; or
          2.4.3 Executive’s unauthorized dissemination of confidential
information, observations, and data concerning the business plans, financial
data, customer lists, trade secrets and acquisitions strategies of the Company
and its subsidiaries which has a material adverse effect on the Company or its
subsidiaries.
     2.5 No Other Amounts Payable. Except as provided in Section 2.3, no amounts
or benefits shall be paid or become payable to Executive under this Agreement.
ARTICLE III — BENEFITS
     3.1 Benefits. If Executive’s employment with the Company terminates in a
manner described in Section 2.3, the Company shall pay Executive the following
amounts and provide to Executive the following benefits, subject to Sections 3.3
and 3.4:
          3.1.1 Cash Payment. As soon as practicable, but not later than 60 days
following Executive’s Separation from Service (the date of payment being
referred to herein as the “Payment Date”), the Company shall make a lump sum
payment to Executive equal to two times the sum of (x) and (y), as described
immediately hereafter. For this purpose, (x) equals the greater of Executive’s
annual base salary as in effect (a) immediately prior to Executive’s Separation
from Service, or (b) at the time a Change of Control occurred, and (y) equals
the bonus amount last paid to Executive prior to the occurrence of the Change of
Control under the Company’s annual executive bonus plan.
          3.1.2 Health Benefits. For a period of three years following
Executive’s Separation from Service, the Company shall reimburse Executive all

- 4 -



--------------------------------------------------------------------------------



 



expenses related to medical, dental and prescription drug coverage, however,
such benefit shall terminate if Executive is entitled to comparable coverage
from a subsequent employer, to the extent permitted under Code section 4980B.
The amount of expenses eligible for reimbursement during a taxable year shall
not affect the expenses eligible for reimbursement during another taxable year.
The reimbursement of such expenses must be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense was
incurred. This right to reimbursement shall not be subject to liquidation or
exchange for another benefit.
          3.1.3 Stock Options and Restricted Stock. All stock options and
restricted stock grants awarded to Executive under any stock option or stock
grant plans of the Company shall become fully vested upon a Change of Control
and, notwithstanding any provision of any such option plan to the contrary, any
stock option shall remain exercisable until that option’s expiration date,
determined without regard to Executive’s Separation from Service.
     3.2 Reduction of Benefits.
          3.2.1 Reduced Payment. If any payment or benefit provided to Executive
by the Company pursuant to this Agreement or otherwise (the “Payment”) shall be
determined to be an “Excess Parachute Payment,” (as defined in Code section
280G(b)(1)), that would be subject to the excise tax imposed by Code section
4999, then the aggregate present value of amounts or benefits payable to
Executive pursuant to this Agreement (the “Agreement Payments”) shall be reduced
(but not below zero) to the Reduced Amount. The “Reduced Amount” shall be an
amount expressed in present value that maximizes the aggregate present value of
Agreement Payments without causing any payments or benefits hereunder to be an
Excess Parachute Payment. Anything to the contrary notwithstanding, if the
Reduced Amount is zero and it is determined further that any payment from the
Company to Executive that is not an Agreement Payment would nevertheless be an
Excess Parachute Payment, then the aggregate present value of Payments that are
not Agreement Payments shall also be reduced (but not below zero) to an amount,
if any, if the present value of such lesser amount maximizes the aggregate
present value of Payments to Executive on an after-tax basis, taking into
account income and excise taxes under Code section 1 and section 4999. For
purposes of this Section 3.2 present value shall be determined in accordance
with Code section 280G(d)(4).
          3.2.2 Determination of Agreement Payments. All determinations required
under this Section 3.2 shall be made by a national accounting firm retained by
the Company at its own expense. The accounting firm shall provide the Company
and the Executive with a report and supporting calculations within 15

- 5 -



--------------------------------------------------------------------------------



 



business days of the date Executive’s employment with the Company terminates or
such earlier time as is requested by the Company. In addition, the accounting
firm shall provide an opinion to Executive that the Executive has substantial
authority not to report any excise tax on Executive’s federal income tax return
with respect to the Agreement Payments. Any such determination by the accounting
firm shall be binding upon the Company and Executive. Executive shall determine
which and how much of the Agreement Payments or Payments, as the case may be,
shall be eliminated or reduced consistent with the requirements of this
Section 3.2, provided that, if Executive does not make such determination within
10 business days of the receipt of the calculations from the accounting firm,
the Company shall elect which and how much of the Agreement Payments or
Payments, as the case may be, shall be eliminated or reduced consistent with the
requirements of this Section 3.2 and shall notify Executive promptly of such
election. Within 10 business days thereafter, the Company shall pay to or
distribute to or for the benefit of Executive such amounts are then due to
Executive under this Agreement.
     3.3 Deferral of Benefits. If the Company, based on written advice of
reputable counsel, a copy of which shall be provided to Executive, determines
that in the aggregate any benefit or payment under this Agreement and under any
other arrangement or agreement between the Company and Executive would not be
deductible for federal income taxes by the Company solely as a result of the
application of Code section 162(m), the payment of any amounts otherwise payable
under this Agreement in the then current year shall be reduced, but not below
zero, by the amount of any such non-deductible amounts. The Company shall pay
the entire non-deductible amount to Executive during Executive’s first taxable
year in which the Company reasonably anticipates, or should reasonably
anticipate, that if the payment is made during such year, the deduction of such
payment will not be barred by the application of Code section 162(m). The
Company shall pay interest accrued on such deferred payments, calculated at the
federal short-term rate, from the date that Executive would have been entitled
to payment under this Agreement without application of this Section 3.3 until
the date of payment. All scheduled payments to Executive pursuant to this
Agreement and any other agreement between Executive and the Company that could
be delayed to avoid the application of Code section 162(m) shall be delayed. In
addition, payments made pursuant to this Section 3.3 that are made on or after
Executive’s Separation from Service are subject to the delay for Specified
Employees in Section 3.4.
     3.4 Delay for Specified Employees.
          3.4.1 Notwithstanding any other provision of this Agreement to the
contrary, in the event that Executive is at the time of Executive’s Separation
from Service a “Specified Employee” (as hereinafter defined) then any payment
otherwise required to be made to Executive (calculated as of the Payment Date)
shall be

- 6 -



--------------------------------------------------------------------------------



 



accumulated, deferred and paid in a lump sum to Executive (with interest on the
amount deferred from the Payment Date until the day prior to the actual payment
at the federal short-term rate on the Payment Date) on the day after the date
that is six months from the date of Executive’s Separation from Service;
provided, however, if Executive dies prior to the expiration of such six month
period, payment to Executive’s beneficiary shall be made as soon as practicable
following Executive’s death. Notwithstanding the forgoing, this Section 3.4.1
requires only that payments be delayed to the extent that such payments exceed
the lesser of (i) two times Executive’s annualized compensation based upon the
annual rate of pay for services provided to the Company for the taxable year of
Executive preceding the taxable year of Executive’s Separation from Service
(adjusted for any increase during that year that was expected to continue
indefinitely if Executive had not incurred a Separation from Service) or
(ii) two times the Code section 401(a)(17) compensation limit applicable in the
year of Executive’s Separation from Service.
          3.4.2 Executive will be a “Specified Employee” for purposes of
payments made pursuant to this Agreement if Executive is designated as a
“Specified Employee” by the Company within the meaning and in accordance with
Treasury Regulation Section 1.409A-1(i).
     3.5 Withholding Taxes. The Company shall withhold from any payments or
benefits made under this Agreement all applicable federal, state and local
income and employment taxes, as well as any other amounts required to be
withheld under any law.
     3.6 Funding.
          3.6.1 Required Funding. The Company shall not be required to fund the
amounts and benefits payable under this Agreement until a Change of Control
occurs. Upon the occurrence of a Change of Control, the Company shall
immediately contribute an amount to an irrevocable grantor trust, of which
Executive is the beneficiary and a third-party is the trustee (a “Trust”), equal
to 120% of the amounts that could become payable to Executive under this
Agreement.
          3.6.2 Standstill Agreements. Notwithstanding Section 3.6.1, if a
transaction is approved by the Board, including one that would constitute a
Change of Control, and the transaction is accompanied by a Board approved
standstill agreement that provides for (i) no further acquisition of Company
securities by the shareholder(s) entering into the agreement and (ii) management
autonomy for the Company’s management at the time the agreement is executed (a
“Standstill Agreement”), the Board shall determine whether to contribute amounts
to a Trust to fund benefits payable under this Agreement at the time the
Standstill Agreement

- 7 -



--------------------------------------------------------------------------------



 



is executed. The Company shall fund such a Trust, however, if after such a
transaction and the execution of a Standstill Agreement (i) the terms of the
Standstill Agreement, including the management autonomy provision, are violated
or (ii) the Company terminates any of its executive officers without Cause. If a
Trust is to be funded under this Section 3.6.2, the Company shall immediately
contribute an amount to the Trust equal to 120% of the amounts that could become
payable to Executive under this Agreement.
          3.6.3 Payments from Trust and Reversions. To the extent any provision
of this Agreement provides for a payment from the Company to Executive, the
Company may direct the trustee of a Trust created pursuant to this Section 3.6
to make such payment to the extent that any remaining assets in the Trust are
reasonably expected to be sufficient for any additional amounts or benefits that
may be due Executive from the Company under this Agreement. No amount in a Trust
may revert to the Company until 90 days after the expiration of the Term of this
Agreement. Notwithstanding the above, if Executive has brought a lawsuit against
the Company claiming amounts or benefits under this Agreement, no amounts from
the Trust shall revert to the Company while such claim is pending.
     3.7 Legal Expenses.
          3.7.1 If Executive determines in good faith to retain legal counsel
and/or to incur other reasonable costs or expenses in order to enforce any or
all of Executive’s rights under this Agreement, the Company shall reimburse
Executive for those attorneys’ fees, costs and expenses incurred in connection
with non-frivolous actions to interpret or enforce Executive’s rights, provided
that the Company will reimburse Executive only for such expenses incurred prior
to the end of the second year following Executive’s Separation from Service.
Reimbursements may be made until the end of the third year following Separation
from Service.
          3.7.2 In addition, during each of the two years immediately following
Executive’s Separation from Service or until a settlement or a final
adjudication by a court of competent jurisdiction, if earlier, the Company will
pay Executive his or her base pay as in effect immediately prior to the Change
of Control or immediately prior to Executive’s Separation from Service,
whichever is higher, ratably over the year in accordance with the Company’s
customary payroll practices. Notwithstanding the forgoing, to the extent that
the controversy or claim is settled or finally adjudicated by a court of
competent jurisdiction prior to the end of the second year following Executive’s
Separation from Service, Executive shall cease receiving salary continuation
payments required by this Section 3.7.2 as of the date the claim or controversy
is settled or resolved.
          3.7.3 During the period that Executive is receiving payment pursuant

- 8 -



--------------------------------------------------------------------------------



 



to Section 3.7.2, to the extent permitted under law, the Company will provide
Executive with the same life, accidental death, and disability (short-term and
long-term) insurance benefits Executive was receiving immediately prior to the
Change of Control and the Company shall reimburse Executive all expenses related
to medical, dental and prescription drug coverage, provided that the amount of
such expense reimbursement during a taxable year shall not affect the expenses
eligible for reimbursement during another taxable year, the reimbursement of
such expenses must be made on or before the last day of Executive’s taxable year
following the taxable year in which the expense was incurred and this right to
reimbursement shall not be subject to liquidation or exchange for another
benefit.
          3.7.4 Payments and the provision of benefits made pursuant to this
Section 3.7 shall be in addition to, and not in derogation or mitigation of any
other payment or benefit due Executive under this Agreement.
     3.8 No Duty of Mitigation. The Executive shall have no duty to seek new
employment after his employment with the Company terminates or to take any other
actions which could reduce the amounts the Company is obligated to pay or reduce
the benefits the Company is required to provide under this Agreement.
ARTICLE IV — MISCELLANEOUS
     4.1 Modification of This Agreement. Executive acknowledges and agrees that
no one employed by or representing the Company has any authority to make oral
statements which modify, waive or discharge, in any manner, any provision of
this Agreement. Executive further acknowledges and agrees that no provision of
this Agreement may be modified, waived or discharged unless agreed to in
writing, and signed and executed by Executive and the Board, or its delegate.
Executive acknowledges and agrees that in executing this Agreement, Executive
has not relied upon any representation or statement made by the Company or its
representatives, other than those specifically stated in this Agreement.
     4.2 Notices. All notices required or permitted hereunder shall be made in
writing by hand-delivery, certified or registered first-class mail, facsimile
transmission or air courier guaranteeing overnight delivery to the other party
at the following addresses:

         
 
  To Company:    Airgas, Inc.
 
       259 N. Radnor-Chester Road
 
       Radnor, PA 19087-8675
 
       Attention: Corporate Secretary
 
       
 
  To Executive:    Mike Molinini

- 9 -



--------------------------------------------------------------------------------



 



         
 
       1111 Woodview Way
 
       Malvern, PA 19355

or to such other address as either of such parties may designate in a written
notice served upon the other party in the manner provided herein. All notices
required or permitted hereunder shall be deemed duly given and received when
delivered by hand, if personally delivered; on the fifth day next succeeding the
date of mailing if sent by certified or registered first-class mail, when
received if sent by facsimile transmission, and on the next business day, if
timely delivered to an air courier guaranteeing overnight delivery.
     4.3 Employment Status. Unless an agreement between the Company and the
Executive provides otherwise, the Company and Executive acknowledge that,
notwithstanding this Agreement, the employment of Executive by the Company is
“at will,” and the Company may terminate Executive’s employment with the Company
at any time, although certain terminations as specified in Article II will
entitle Executive to amounts and benefits from the Company.
     4.4 Other Arrangements Not Affected. Except as otherwise provided herein,
this Agreement shall not have any effect on any other benefit plan, arrangement
or agreement under which Executive currently participates, has in the past
participated, or may in the future participate.
     4.5 Applicable Law. The parties have agreed that this Agreement shall be
governed by, construed and enforced in accordance with the laws of the
Commonwealth of Pennsylvania without giving effect to conflict of law
principles.
     4.6 Headings. The headings used throughout this Agreement have been used
for convenience only and do not constitute matter to be considered in
interpreting this Agreement.

- 10 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
dates indicated below:

                  Michael L. Molinini   AIRGAS, INC.    
 
               
Signature:
              
  /s/ Michael L. Molinini
 
             By:   /s/ Peter McCausland
 
      Peter McCausland    
 
               
Date:
  December 26, 2008             Title:   Chairman and Chief Executive Officer  
 
 
               
 
      Date: December 31, 2008                                     

- 11 -